 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     JOYCE LEAVITT
 3   Assistant Federal Public Defender
     13th Floor Federal Building - Suite 1350N
 4
     1301 Clay Street
 5   Oakland, CA 94612
     Telephone: (510) 637-3500
 6   Facsimile: (510) 637-3507
     Email:       Joyce_Leavitt@fd.org
 7

 8   Counsel for Defendant HALE
 9

10                                   IN THE UNITED STATES DISTRICT COURT
11                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                                   OAKLAND DIVISION
13

14     UNITED STATES OF AMERICA,                                Case No.: CR 12–00247 YGR
15                      Plaintiff,                              STIPULATION AND [PROPOSED]
                                                                ORDER TO CONTINUE SENTENCING
16             v.                                               TO JANUARY 30, 2020
17     MICHAEL HALE,                                            Court:         Courtroom 1, 4th Floor
18                      Defendant.
19

20          IT IS HEREBY STIPULATED, by and between the parties to this action that the sentencing
21   date for Defendant Michael Hale scheduled for Thursday, January 23, 2020 at 2:00 p.m. before
22   Honorable Yvonne Gonzalez Rogers, be continued one week to Thursday, January 30, 2020 at
23   10:00 a.m. for sentencing. The reason for the continuance is that undersigned defense counsel is
24   unavailable on January 23, 2020. Undersigned counsel has spoken to United States Probation Officer
25   Jenna Russo who is available should the Court continue the matter by one week to January 30, 2020.
26

27

28

     STIP & [PROPOSED] ORDER RE: STATUS TO 1/30/20
     HALE, CR 12–00247 YGR
                                                            1
 1

 2                                                       IT IS SO STIPULATED.
 3

 4    Dated:      January 13, 2020
 5                                                       STEVEN G. KALAR
                                                         Federal Public Defender
 6                                                       Northern District of California
 7
                                                                   /S/
 8                                                       JOYCE LEAVITT
                                                         Assistant Federal Public Defender
 9

10    Dated:      January 13, 2020
11                                                       DAVID L. ANDERSON
                                                         United States Attorney
12                                                       Northern District of California
13
                                                                  /S/
14                                                       LEAH PAISNER
                                                         Special Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIP & [PROPOSED] ORDER RE: STATUS TO 1/30/20
     HALE, CR 12–00247 YGR
                                                     2
 1

 2

 3                                  IN THE UNITED STATES DISTRICT COURT
 4                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                            OAKLAND DIVISION
 6

 7     UNITED STATES OF AMERICA,                         Case No.: CR 12–00247 YGR
 8                     Plaintiff,                        [PROPOSED] ORDER TO CONTINUE
                                                         SENTENCING TO JANUARY 30, 2020
 9             v.
                                                         *AS MODIFIED BY THE COURT*
10     MICHAEL HALE,
                                                         Court:          Courtroom 1, 4th Floor
11                     Defendant.
12

13

14          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the sentencing date for
15   Defendant Michael Hale, currently scheduled for Thursday, January 23, 2020, at 2:00 p.m. before
16   Honorable Yvonne Gonzalez Rogers, is hereby continued to Thursday, January 30, 2020, at specially
17   set time of 10:00 a.m. for sentencing.
18

19            IT IS SO ORDERED.

20

21    Dated:         January 22, 2020
                     ______________
                                                          HON. YVONNE GONZALEZ ROGERS
22                                                        United States District Judge
23

24

25

26

27

28

     [PROPOSED] ORDER RE: STATUS TO 1/30/20
     HALE, CR 12–00247 YGR
                                                     1
